UPCHURCH, F.D., Jr., Judge, Retired.
Roseann Singbush appeals an order awarding an increase in child support effective the date of the order. She contends that the amount was inadequate and that the increase should have been retroactive to the date the petition was filed.
*67We affirm the order as to the amount but reverse and remand to make the award effective to October 4, 1985, the date the petition was filed.
This case is similar to Perdue v. Perdue, 506 So.2d 72 (Fla. 5th DCA 1987). Here, Cabrera acknowledged that he recognized the need for increased child support in the fall of 1985 but refused to heed the wife’s request because she failed to supply him with an accounting. The wife’s refusal to provide an accounting and the wife’s filing of a petition for modification should not deprive the children of the needed increased support. Because both the need for increased support and Cabrera’s ability existed as of the date of the petition, it was error not to make the increase effective at that time.
AFFIRMED in part; REVERSED and REMANDED in part.
DAUKSCH and COWART, JJ.,